        Case 1:20-cr-00046-DLC Document 73 Filed 06/11/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                             CR 20–46–BLG–DLC

                     Plaintiff,

        vs.                                                 ORDER

BRANDON FRANK STRICKER,

                     Defendant.


      Before the Court is the government’s Unopposed Motion for Leave for

Victim to Appear via Video. (Doc. 72.)

      IT IS ORDERED that the motion (Doc. 72) is GRANTED. Jane Doe 1 may

appear via Zoom at the sentencing hearing set for June 16, 2021. The Clerk of

Court shall notify counsel for the government via e-mail of the meeting ID and

password within 24 hours of the hearing. Zoom Guidance and Setup available at:

https://www.mtd.uscourts.gov/zoom-hearings.

      DATED this 11th day of June, 2021.




                                         1
